Citation Nr: 1549355	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs pension benefits in the amount of $19,802.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to August 1975.
This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) at the Regional Office (RO) in Milwaukee, Wisconsin.  The Committee denied the Veteran's request for a waiver of an overpayment of VA pension benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates that the December 2013 financial status report of record may not accurately reflect the Veteran's monthly income and expenses. Specifically, the record indicates that the Veteran's monthly income changed as he is again receiving non-service connected pension benefits.  More importantly, the December 2013 financial status report did not include any deductions for medical expenses.  However, according to the Veteran, in November 2013, he incurred medical expenses totaling $513.00, which would outstrip the December 2013 financial status report calculation of $127.00 net monthly income minus expenses. The financial status report is used, in part, to determine whether a waiver is warranted.  For example, part of the inquiry is whether it would be against equity and good conscience to recover the overpayment, to include consideration as to whether collection would deprive the debtor or their family of basic necessities.  See 38 C.F.R. § 1.965(a) (2014).  Therefore, on remand the AOJ should contact the Veteran and ask him to submit a new financial status report.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a Financial Status Report for completion and return to determine his entitlement to waiver of recovery of overpayment of pension benefits, in the calculated amount of $19,802.00, including on the basis of equity and good conscience.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

